In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated February 19, 1998, which granted the plaintiffs’ motion to vacate an order of the same court, dated December 8, 1997, granting the defendant’s motion for summary judgment dismissing the complaint upon the plaintiffs’ default in opposing the motion, and, upon vacatur, denied the defendant’s motion.
*522Ordered that the order is reversed, with costs, the motion is denied, and the order dated December 8, 1997, is reinstated.
This action arises from the fall and resultant injury of a student in a junior high school, allegedly caused by another student. Regardless of the plaintiffs’ reasons for failing to oppose the defendant’s summary judgment motion, they have not provided evidence of a meritorious claim so as to require vacatur of the order dated December 8, 1997, pursuant to CPLR 5015 (see, e.g., Peacock v Kalikow, 239 AD2d 188, 190). There was no evidence put forth in any of the plaintiffs’ submissions that the infant plaintiff was intentionally caused to fall by a certain student, nor was there evidence that the defendant had notice that this student’s behavior posed a threat to the infant plaintiff or other students in the school (see, Mirand v City of New York, 84 NY2d 44; see also, Lawes v Board of Educ., 16 NY2d 302). S. Miller, J. P., Sullivan, Friedmann and Luciano, JJ., concur.